 

Exhibit 10.7e

 

SECOND AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This SECOND AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Second
Amendment”) is dated as of the 16th day of May, 2013, and is entered into
between GK FINANCING, LLC, a California limited liability company (“GKF”), and
FROEDTERT MEMORIAL LUTHERAN HOSPITAL, INC., a non-profit Wisconsin corporation
(“Medical Center”), with reference to the following facts:

 

RECITALS

 

A.GKF and Medical Center are parties to a certain Lease Agreement for a Gamma
Knife United dated May 28, 1999, which Lease Agreement was amended by letter
addendums and by a First Amendment dated December 29, 2008 (as amended, the
“Agreement”).

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Agreement as set forth herein.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties hereby amend the Agreement as follows:

 

AGREEMENT

 

1.               Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.              Per Procedure Payment. In consideration of implementation of the
American Tax Payer Relief Act of 2012, effective on May 1, 2013, Exhibit 1 of
the Agreement (Per Procedure Payments) shall be deleted in its entirety and
replaced with Exhibit 1 attached hereto. Provided, however, if Section 634 is
modified or repealed, Medical Center shall pay to GKF the non-Medicare fee per
procedure payment for Medicare procedures effective the date of the modification
or repeal of Section 634.

 

3.              Full Force and Effect. Except as amended by this Second
Amendment, all of the terms and provisions of the Agreement shall remain in full
force and effect. Notwithstanding the foregoing, to the extent of any conflict
or inconsistency between the terms and provisions of this Second Amendment and
that of the Agreement, the terms and provisions of this Second Amendment shall
prevail and control.

 

[Signatures continued on next page]

 

 
 

  

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.

 

GKF:     Medical Center:         GK FINANCING, LLC   FROEDTERT MEMORIAL LUTHERAN
      HOSPITAL, INC.         By: /s/ Ernest A. Bates, MD   By: /s/ Jeffrey Van
De Kreeke Name: Ernest A. Bates, MD   Name: Jeffrey Van De Kreeke Title: Policy
Committee Member   Title: VP – Finance

 

 
 

  

Exhibit 1

 

PER PROCEDURE PAYMENTS

 

Annual Paid Procedures
Performed  Non-Medicare
Fee Per Procedure   Medicare
Fee Per Procedure  1-100  $ 9,500   $ 9,200  101-150  $7,750   $7,450  151+ 
$7,000   $6,700 

 

Notwithstanding anything to the contrary set forth herein, (a) for purposes of
determining the per procedure payment, the number of annual procedures performed
shall be reset to zero (0) on each anniversary of the first day of the first
full month after the Effective Date of this Agreement; (b) for purposes of
determining the applicable per procedure payment tier, non-Medicare and Medicare
procedures will be grouped chronologically as they are performed; and (c) there
shall be no retroactive adjustment of the per procedure payment irrespective of
whether the number of procedures performed during any fiscal year reaches a
lower per procedure payment level. For example, if during an annual measuring
period, 120 procedures are performed (of which 70 are non-Medicare procedures
and 50 are Medicare procedures), then, (i) for each of the first 100 procedures
performed (irrespective of the number of non-Medicare and Medicare procedures
comprising the first 100 procedures), Medical Center would pay $9,500 for each
non-Medicare procedure and $9,200 for each Medicare procedure; and (ii) for each
of the next 20 procedures performed (irrespective of the number of non-Medicare
and Medicare procedures comprising the next 20 procedures), Medical Center would
pay $7,750 for each non-Medicare procedure and $7,450 for each Medicare
procedure.

 

If no Procedures are performed utilizing the Equipment, no charges shall be
incurred by Medical Center.

 

As used in the Agreement, a “Procedure” shall mean any treatment, whether
performed on an inpatient or outpatient basis, that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum, that is performed by
Medical Center or its representatives or affiliates, irrespective of whether the
Procedure is performed on the Model C or using any other equipment or devices.

 

Within then (10) days after Medical Center’s receipt of written request by GKF,
GKF shall have the right to audit Medical Center’s books and records (including,
without limitation, the books and records pertaining to any other radiosurgery
equipment or devices) to verify the number of Procedures that have been
performed by Medical Center, and Medical Center shall provide GKF with access to
such books and records; provided that any patient names or identifiers shall not
be disclosed.

 

 

